Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprise” and “said,” should be avoided.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 11, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Esenin et al. (EP 3605572).
Regarding claim 1, Esenin et al. disclose a supercapacitor (abstract) comprising:
a. a positive electrode (2);
b. a negative electrode (2); and
c. a biasing electrode (4) disposed between the positive electrode (2) and the negative electrode (2).
Regarding claim 2, Esenin et al. disclose a first voltage applied to the biasing electrode (4) is not electrically connected to the circuit of the positive electrode (2) and negative electrode (2 – see fig. 1).  
Regarding claim 3, Esenin et al. disclose the positive electrode and biasing electrode comprise the same material [0026].
Regarding claim 11, Esenin et al. disclose a supercapacitor comprising:
a. a positive electrode (2) and a negative electrode (2) in electrical communication with a first applied voltage (fig. 1)); and 
b. a biasing electrode (2) disposed between the positive electrode (2) and the negative electrode (2) wherein: 
i. the biasing electrode (4) is in electrical communication with a second applied voltage (fig. 1); and 
ii. the second applied voltage is not electrically connected to the first applied voltage (fig.1).
Regarding claim 16, Esenin et al. disclose a supercapacitor comprising:
a. a positive electrode (2);
b. a negative electrode (2); and
c. a biasing electrode (4) disposed between the positive electrode (2) and the negative electrode (2), wherein a first voltage applied to the biasing electrode (4) is independent of a second voltage applied to the positive electrode (2) and negative electrode (2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Esenin et al. (EP 3605572).
Regarding claim 18, Esenin et al. disclose the electrodes can comprise activated carbon and graphene [0026].
Esenin et al. disclose the claimed invention except for a specific example where the positive electrode and biasing electrode each comprise 60wt% activated charcoal and 30wt% graphene nanoplatelets.
A supercapacitor comprising electrodes having 60 wt% activated charcoal and 30wt% graphene nanoplatelets is known in the supercapacitor art. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the supercapacitor of Esenin et al. so that the electrodes comprise 60wt% activated charcoal and 30wt% graphene nanoplatelets,
since electrode materials are selected based on design considerations and tradeoffs between cost and electrical properties.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 4-10, 12-15, 17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In combination with the other claim limitations, the prior art does not teach nor suggest a supercapacitor:
A) wherein the weight ratio in each of the positive and negative electrodes such that the weight ratio of the positive electrode is not 1:1 (claims 3, 12);
B) wherein the positive electrode and biasing electrode each comprise: i. activated charcoal in a range of 50-70wt%; and ii. graphene nanoplatelets in a range of 20-40wt%; and b. the negative electrode comprises: i. activated charcoal in a range of 20-40wt%; ii. graphene nanoplatelets in a range of 10-30wt%; and iii. lithiated graphite in a range of 10-40wt% (claim 17);
C) the negative electrode comprises 30wt% activated charcoal, 20wt% graphene nanoplatelets and 10-40wt% lithiated graphene (claim 19); and .
D) a. the positive electrode and biasing electrode each comprise: i. activated charcoal at about 60wt%; and ii. graphene nanoplatelets at about 30wt%; and b. the negative electrode comprises: i. activated charcoal at about 30wt%; ii. graphene nanoplatelets at about 20wt%; and iii. lithiated graphite at about 10-40wt% depending on the desired operating voltage (claim 20).

	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848